DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
(1) Applicant argues on Page 8, Paragraph 3 of Remarks, “the claimed method since the brake pedal is depressed, the brake position and/or pressure is greater than zero. This is contrary to the teachings of Kuang ‘576 which states that activation of the strategy only occurs if no brake is being applied (para. [0027]).” 
Examiner respectfully disagrees. Kuang teaches in Paragraph 0027, “the strategy is activated when the PRNDL is in drive or low-drive mode no accelerator applied. Alternatively, the strategy can also require no brake being applied (i.e., brake position is zero).” Kuang provides the option to activate the strategy to provide an HEV with hill holding or creep capability without applying brakes as an alternative means rather than the only means as indicated by the applicant. Kuang provides this alternative as a distinction, in contrast to when “the PRNDL is in drive or low-drive mode” without the application of the accelerator. Brakes can in fact be applied during this time.
For example, Kuang elaborates in Paragraph 0023 that, “in a drive-away from stop scenario when the engine 24 is not running, the VSC 46 will request the traction motor 38 to deliver certain creep torque (to mimic the convention vehicle creep) while the driver is in transition between a braking request and accelerator request (e.g., the transition time between when the driver removes pressure from a brake pedal and applies pressure to an accelerator pedal). The VSC 46 calculates a creep torque based on a predefined function of vehicle speed only used when accelerator input is zero (not depressed).” It is well understood that “when the driver removes pressure from a brake pedal,” as 70 [0021] and the strategy at step 72 [0029] that is configured to monitor the brake position sensor 70 as a condition to determine whether or not to apply creep torque. As stated in Paragraph 0023, the VSC 46 interprets driver demand (e.g., PRNDL, accelerator and brake position and vehicle speed), then determines when and the amount of creep and hill holding is needed to meet those driver demands while achieving specified vehicle performance (such as fuel economy, emissions and drivability). This aspect corresponds to the applicant’s broad limitation involving “the predetermined motion resistance-dependent threshold value of the brake pedal position or the brake pressure.”
(2) Applicant argues on Page 8, Paragraph 4 of Remarks, “although it may take a span of time for the creep torque to be fully removed, Park ‘675 teaches that the creep force is deactivated at the same time the Auto Hold is activated which occurs when the vehicle comes to a halt, i.e., at time B. This is contrary to the limitations recited in the claims.” Examiner respectfully disagrees.
As recited, applicant claims that “following the activation of the creep function, deactivating the creep function when at least…the motor vehicle remains stationary for a predeterminable period of time, the predeterminable period of time starting at the activation of the creep function.” Park teaches in Paragraph 0037 that “the braking step is carried out in such a way that, when the brake signal is detected, the brake force may be activated and, in a certain period of time after the detection of the brake signal, the creep torque can be reduced. That is, whether the Auto Hold function is in operation or not, in a certain period of time after the detection of the brake signal, the creep torque is reduced to the creep torque remains removed...”The portions of the citations have been underlined for added emphasis. This “certain period of time” corresponds to a predeterminable period of time as claimed by the applicant. The certain period of time inherently starts from a time point at which the creep function is activated, or in other words, the creep torque must be active in order for it to be removed, which corresponds to applicant’s amendment “the predeterminable period of time starting at the activation of the creep function.” In another example, Park teaches in Figure 3, that when the auto hold function is operated, at time point B (wherein the creep torque is still active), the vehicle remains stationary until time point C, which is when the creep torque is completely removed. The certain time period between time point B and C corresponds to a predeterminable period of time where the vehicle is stationary and the creep torque is deactivated from when the creep torque was activated.
(3) Applicant notes on Page 9, Paragraph 1 of Remarks, “in contrast to the recited limitations of the claim, Park ’675 teaches that when the creep torque is activated, the vehicle begins moving (see point G).” As applicant claimed, the creep function is removed after a predeterminable period of time from when the vehicle is stationary, which is portrayed in Park’s Figure 3 at time point B (when the creep torque is still activated while the vehicle becomes stationary with no vehicle speed and the auto hold operating) until time point C when the creep torque is completely removed. Though the creep torque is reapplied at time point G once the accelerator pedal is depressed, this is a situation that is different from when the brake pedal is depressed. Additionally, the time period from G back to B exists.
(4) With regard to claim 13, Applicant argues on Page 9, Paragraph 2 of Remarks, “In contrast to the teachings on Wang ‘976, claim 13 recites considering the stated negative gradients, in order to activate the creep function. It does not recite keeping the creep function active or continuing activation of the creep function as seemingly suggested by the Official Action.” Examiner notes that claim 13 considering a negative gradient of the brake pedal displacement…” Wang teaches in Paragraph 0006 that “the method includes applying creep torque to vehicle wheels generated by an electric machine. Brake torque is applied to the wheels subsequent to the applying of creep torque. The method also includes preventing the electric machine from generating the creep torque in response to the brake torque exceeding a calibrated threshold indicating a desire to stop or hold the vehicle.” “Applying creep torque” corresponds to activating creep torque. The creep torque is cancelled based on the brake pressure/torque thresholds. This process as portrayed in Figure 3 repeats itself, as indicated Paragraph 0023, Wang teaches “although not always explicitly illustrated, one of ordinary skill in the art will recognize that one or more of the illustrated steps or functions may be repeatedly performed depending upon the particular processing strategy being used.” When the process 200 repeats itself after the creep mode has been cancelled 112, the creep mode must be applied, or in other words activated, again, in order to repeat the process, which is dependent on the actual brake pressure/torque threshold. 
Wang further teaches in Paragraph 0030 that the “Creep torque can typically occur (wherein the occurrence of the creep torque corresponds to the activating the creep function) when an operator releases the brake pedal (corresponds to the negative gradient of the brake pedal displacement) from a complete stop while the vehicle is in drive, for example.” Given the reasonably broad interpretation of applicant’s limitations as recited in claim 13, Wang does in fact teach “in order to activate the creep function, considering a negative gradient of the brake pedal displacement…” For at least these reasons, respectfully, applicant’s arguments are not persuasive and claims 12-25 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-15, 17, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication No. 20150224976A1) in view of Kuang (U.S. Patent Application Publication No. 20030085576A1) and Park (U.S. Patent Application Publication No. 20150321675A1).
Regarding claim 12, Wang teaches a method for controlling a creep mode of a motor vehicle with a drive train comprising a drive unit (see Paragraph 0015 for internal combustion engine, which corresponds to the applicant's disclosure of a drive unit), a transmission (see Paragraph 0014 for transmission) and a friction clutch (see Paragraph 0018 for the gearbox including gear sets that are selectively placed in different gear ratios by selective engagement of frictional elements such as clutches and brakes), which is disposed between the drive unit and the transmission (see Figure 1 for items engine 14, transmission 16, and the clutch 34), wherein a creep function for controlling the creep see Paragraph 0036 for the controller determines creep mode based on the vehicle being in a driving gear, which also corresponds to the drive unit being in operation) and an accelerator pedal is not depressed (see Paragraph 0031 for the controller determining whether the vehicle is in a creep mode based on the driver applying little to no force on the accelerator pedal; see also Paragraph 0035 for the controller that determines whether the accelerator pedal is depressed), the method comprising: 
starting the method with the motor vehicle being stationary (see Paragraph 0030 for in conventional (non-hybrid) vehicles, the engine provides a small amount of torque (“creep torque”) when the vehicle is stopped (corresponds to starting the method with the motor vehicle being stationary) or moving at slow speeds. Creep torque can typically occur when an operator releases the brake pedal from a complete stop while the vehicle is in drive, for example. Creep torque can also be utilized to hold the vehicle when the vehicle is on an incline); but fails to explicitly teach receiving a signal that indicates a request for activation of the creep function; determining a predetermined motion resistance-dependent threshold value of a brake pedal position or a brake pressure; measuring a current brake pedal position or a current brake pressure; activating the creep function for controlling the creep mode when a brake pedal is depressed if either the current brake pedal position or the current brake pressure, respectively, is equal to or less than the predetermined motion resistance-dependent threshold value of the brake pedal position or the brake pressure, respectively; and following the activation of the creep function, deactivating the creep a function when at least one of: the motor vehicle remains stationary for a predeterminable period of time, the predeterminable period of time starting at the activation of the creep function, a maximum clutch torque is reached or exceeded while the motor vehicle remains stationary since the activation of the creep function, and a load on the friction clutch reaches or exceeds a threshold value.
see Paragraph 0027 for the present invention that is a strategy to provide an HEV with hill holding or creep capability. The strategy is activated (corresponds to the activation of the creep function) when the PRNDL is in drive or low-drive mode no accelerator applied (corresponds to a receiving a signal requesting to activate the creep function based on this criteria)); 
determining a predetermined motion resistance-dependent threshold value of a brake pedal position or a brake pressure (see Paragraph 0027 for the strategy can also require no brake being applied ( i.e., brake position is zero), which corresponds to a predetermined motion resistance-dependent (also referred to as hill holding) threshold value of a brake position);
 measuring a current brake pedal position or a current brake pressure (see Paragraph 0029 for the strategy [of providing an HEV with hill holding or creep capability] can even be configured to monitor the brake position sensor 70); 
activating the creep function for controlling the creep mode when a brake pedal is depressed if either the current brake pedal position or the current brake pressure, respectively, is equal to or less than the predetermined motion resistance-dependent threshold value of the brake pedal position or the brake pressure, respectively (see Paragraph 0027 for “the strategy (as it relates to the creep capability) is activated when the PRNDL is in drive or low-drive mode no accelerator applied. Alternatively, the strategy can also require no brake being applied (i.e., brake position is zero).” Kuang provides the option to activate the strategy to provide an HEV with hill holding or creep capability without applying brakes as an alternative means rather than the only means as indicated by the applicant. Kuang provides this alternative as a distinction, in contrast to when “the PRNDL is in drive or low-drive mode” without the application of the accelerator. Brakes can in fact be applied during this time.
For example, Kuang elaborates in Paragraph 0023 that, “in a drive-away from stop scenario when the engine 24 is not running, the VSC 46 will request the traction motor 38 to deliver certain creep torque (to mimic the convention vehicle creep) while the driver is in transition between a braking request and accelerator request (e.g., the transition time between when the driver removes pressure from a brake pedal and applies pressure to an accelerator pedal). The VSC 46 calculates a creep torque based on a predefined function of vehicle speed only used when accelerator input is zero (not depressed).” It is well understood that “when the driver removes pressure from a brake pedal,” as stated by Kuang, the brake pedal has been depressed a certain amount in order to remove pressure. The text has been underlined to emphasize Kuang’s teaching that corresponds to applicant’s claim language, “activating the creep function for controlling the creep mode when a brake pedal is depressed if either the current brake pedal position or the current brake pressure, respectively, is equal to or less than the predetermined motion resistance-dependent threshold value of the brake pedal position or the brake pressure, respectively.” Kuang teaches the brake position sensor 70 [0021] and the strategy at step 72 [0029] that is configured to monitor the brake position sensor 70 as a condition to determine whether or not to apply creep torque. As stated in Paragraph 0023, the VSC 46 interprets driver demand (e.g., PRNDL, accelerator and brake position and vehicle speed), then determines when and the amount of creep and hill holding is needed to meet those driver demands while achieving specified vehicle performance (such as fuel economy, emissions and drivability). This aspect corresponds to the applicant’s broad limitation involving “the predetermined motion resistance-dependent threshold value of the brake pedal position or the brake pressure”).
Wang and Kuang teach the elements of claim 1 as discussed above, but fail to explicitly teach following the activation of the creep function, deactivating the creep a function when at least one of: the motor vehicle remains stationary for a predeterminable period of time, the predeterminable period of time starting at the activation of the creep function.
However, Park teaches following the activation of the creep function, deactivating the creep a function when at least one of: the motor vehicle remains stationary for a predeterminable period of , the predeterminable period of time starting at the activation of the creep function (see Paragraph 0037 that “the braking step is carried out in such a way that, when the brake signal is detected, the brake force may be activated and, in a certain period of time after the detection of the brake signal, the creep torque can be reduced. That is, whether the Auto Hold function is in operation or not, in a certain period of time after the detection of the brake signal, the creep torque is reduced to allow the vehicle to naturally brake for the operation of the Auto Hold function. In this case, when the Auto Hold function is in operation, the creep torque remains removed...”The portions of the citations have been underlined for added emphasis. This “certain period of time” corresponds to a predeterminable period of time as claimed by the applicant. The certain period of time inherently starts from a time point at which the creep function is activated, or in other words, the creep torque must be active in order for it to be removed, which corresponds to applicant’s amendment “the predeterminable period of time starting at the activation of the creep function.” In another example, Park teaches in Figure 3, that when the auto hold function is operated, at time point B (wherein the creep torque is still active), the vehicle remains stationary until time point C, which is when the creep torque is completely removed. The certain time period between time point B and C corresponds to a predeterminable period of time where the vehicle is stationary and the creep torque is deactivated from when the creep torque was activated).
Regarding claim 13, Wang teaches the method according to claim 12, further comprising, in order to activate the creep function, considering a negative gradient of the brake pedal displacement or a negative gradient of the brake pressure, the negative gradient of the brake pedal displacement or the negative gradient of the brake pressure corresponding to a change of brake pedal displacement or a change of brake pressure, respectively, when the brake pedal moves in a direction toward a brake pedal not depressed position (Examiner notes that claim 13 broadly recites “in order to activate the creep function, considering a negative gradient of the brake pedal displacement…” Wang teaches in Paragraph 0006 that “the method includes applying creep torque to vehicle wheels generated by an electric machine. Brake torque is applied to the wheels subsequent to the applying of creep torque. The method also includes preventing the electric machine from generating the creep torque in response to the brake torque exceeding a calibrated threshold indicating a desire to stop or hold the vehicle.” “Applying creep torque” corresponds to activating creep torque. The creep torque is cancelled based on the brake pressure/torque thresholds. This process as portrayed in Figure 3 repeats itself, as indicated Paragraph 0023, Wang teaches “although not always explicitly illustrated, one of ordinary skill in the art will recognize that one or more of the illustrated steps or functions may be repeatedly performed depending upon the particular processing strategy being used.” When the process 200 repeats after the creep mode has been cancelled 112, the creep mode must be applied, or in other words activated, again, in order to repeat the process, which is dependent on, or in other words “considering,” the actual brake pressure/torque threshold. 
Wang further teaches in Paragraph 0030 that the “Creep torque can typically occur (wherein the occurrence of the creep torque corresponds to the activating the creep function) when an operator releases the brake pedal (corresponds to the negative gradient of the brake pedal displacement) from a complete stop while the vehicle is in drive, for example.” Given the reasonably broad interpretation of applicant’s limitations as recited in claim 13, Wang does in fact teach “in order to activate the creep function, considering a negative gradient of the brake pedal displacement…”).  
Regarding claim 14, Wang teaches The method according to claim 13, further comprising activating a first creep function for controlling the creep mode if the negative gradient of the brake pedal displacement or the negative gradient of the brake pressure, respectively, is less than a predetermined gradient threshold value (see Figure 3, item 212, for whether the actual brake pressure/torque, corresponding to the gradient or range of the brake pressure, is greater than the threshold, in which case would follow the "no," flowing to Return 202), and operating the brake pedal see Paragraph 0074-0077 and Figure 7 for the timeline 700 that includes plot 710  indicating the brake pedal position over time. Plot 760, indicating the creep torque over time; plot 780, indicating the clutch slippage over time, wherein these systems influence each other; a method can be applied to reduce the creep torque (corresponds to influencing the creep torque), such as slipping the clutch).  
Regarding claim 15, Wang teaches the method according to claim 13, further comprising activating a second creep function for controlling the creep mode if the negative gradient of the brake pedal displacement or the negative gradient of the brake pressure, respectively, is greater or equal to a predetermined gradient threshold value (see Figure 3, item 212, for whether the actual brake pressure/torque, corresponding to the gradient or range of the brake pressure, is greater than the threshold, in which case would follow the "yes," flowing to Return 202).
Regarding claim 17, Wang teaches the method according to claim 12, further comprising checking for motor vehicle movement starting at the activation of the creep function (see Paragraph 0030 for in conventional (non-hybrid) vehicles, the engine provides (corresponds to an activation) a small amount of torque (“creep torque”) when the vehicle is stopped or moving at slow speeds (corresponds to implicitly checking the vehicle movement according to the vehicle being stopped or moving slowly). Creep torque can typically occur when an operator releases the brake pedal from a complete stop while the vehicle is in drive, for example. Creep torque can also be utilized to hold the vehicle when the vehicle is on an incline); 
deactivating the activated creep function if one of:  the current brake pedal position or the current brake pressure, respectively, exceeds the predetermined, motion-resistance-dependent threshold value of the brake pedal position or the brake pressure, respectively (see Paragraph 0034 for the creep torque that is cancelled based on the driver indicating a desire to stop the vehicle or hold the vehicle motionless while the vehicle is on an incline; see also Paragraph 0037 for the amount of brake torque necessary to stop or hold the vehicle motionless can change based on, for example, the speed of the vehicle, the mass of the vehicle, and/or the incline or grade the vehicle is on. Each of these conditions can vary in magnitude (corresponds to a value); see also Figure 3, step 210 for determining the brake pressure/torque threshold and determining whether it exceeds a threshold) during various vehicle operating conditions, step 212 for determining whether or not the actual brake pressure/torque is greater than the threshold and if so, moving on to step 112 to cancel the creep mode),
the friction clutch operates in slip mode for longer than a predeterminable time following the activation of the creep function (see Paragraph 0024 for the controller that controls the timing of gear shifts within the gearbox as well as engagement/disengagement of the disconnect clutch and torque converter bypass clutch, which can be modulated across a range between the engaged and disengaged position, producing a variable slip in the torque converter; see also Paragraph 0032 for when the hybrid vehicle is in the creep mode, the M/G 18 can operate in a torque control mode or a speed control mode to deliver creep torque to the wheels of the vehicle (corresponds to following the activation of the creep function). When operating in the torque control mode, the controller 50 commands a torque output of the M/G 18 irrespective of the speed of the M/G 18. The torque control mode may be beneficial when, for example, the bypass clutch 34 is engaged such that the torque converter does not dampen or otherwise affect the torque output of the M/G 18);
and signals that are required for implementing the creep function are not received (see Figures 2 and 3 for a flow chart that illustrates the control logic for the implementation or cancellation of the creep function when the appropriate control signals are received or not received accordingly).  
Regarding claim 20, Wang teaches a control device for controlling a creep mode of a motor vehicle comprising: at least one receiving interface, which is designed to receive input signals from drive train components (see Paragraph 0022 for the controller that communicates with various engine/vehicle sensors and actuators via an input/output interface that may be implemented as a single integrated interface; see also Fig. 1 for the different drive train components that the controller is in communication with);
an analysis unit for processing either the received input signals or information respectively of the received input signals (see Paragraph 0021 for Controller 50 which may include a microprocessor or central processing unit (CPU) in communication with various types of computer readable storage devices or media);
and a transmitting interface for sending control signals to the drive train components (see Paragraph 0022 for the controller that may communicate signals to and from the various drive train components);
the control device being designed to activate a creep function to control the creep mode if, with a drive unit operating, with a gear engaged in a transmission (see Paragraph 0036 for the controller that determines creep mode based on the vehicle being in a driving gear, which also corresponds to the drive unit being in operation) and with the accelerator pedal not operated (see Paragraph 0031 for the controller determining whether the vehicle is in a creep mode based on the driver applying little to no force on the accelerator pedal; see also Paragraph 0035 for the controller that determines whether the accelerator pedal is depressed), either a current brake pedal position or a current brake pressure, respectively, reaches or is respectively less than a predetermined motion-resistance-dependent threshold value of the brake pedal position or the brake pressure (see Paragraph 0031 for creep torque can be used to slightly propel or hold the vehicle motionless on an incline; see also Paragraph 0034 for the creep torque that is cancelled based on the driver indicating a desire to stop the vehicle or hold the vehicle motionless (corresponding to applicant's' motion-resistance-dependent threshold) while the vehicle is on an incline, in which case the inverse of this scenario would meet the applicant's limitation), respectively, and 
which starts when the creep function is activated (see Paragraph 0037 that “the braking step is carried out in such a way that, when the brake signal is detected, the brake force may be activated and, in a certain period of time after the detection of the brake signal, the creep torque can be reduced. That is, whether the Auto Hold function is in operation or not, in a certain period of time after the detection of the brake signal, the creep torque is reduced to allow the vehicle to naturally brake for the operation of the Auto Hold function. In this case, when the Auto Hold function is in operation, the creep torque remains removed...”The portions of the citations have been underlined for added emphasis. This “certain period of time” corresponds to a predeterminable period of time as claimed by the applicant. The certain period of time inherently starts from a time point at which the creep function is activated, or in other words, the creep torque must be active in order for it to be removed, which corresponds to applicant’s amendment “the predeterminable period of time starting at the activation of the creep function.” In another example, Park teaches in Figure 3, that when the auto hold function is operated, at time point B (wherein the creep torque is still active), the vehicle remains stationary until time point C, which is when the creep torque is completely removed. The certain time period between time point B and C corresponds to a predeterminable period of time where the vehicle is stationary and the creep torque is deactivated from when the creep torque was activated).
Regarding claim 21, see rejection for claim 12.
Regarding claim 22, Wang teaches a non-transitory computer readable medium with program code means which when executed on a corresponding computing unit (see Paragraph 0021 for controller 50 may include a microprocessor or central processing unit (CPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and keep-alive memory (KAM), for example; see also Paragraph 0023 for when implemented in software, the control logic may be provided in one or more computer-readable storage devices or media having stored data representing code or instructions executed by a computer to control the vehicle or its subsystems) with program code means which when executed on a corresponding computing unit, implement all stages of a process for controlling a creep mode of a motor vehicle with a drive train comprising a drive unit (1), a transmission (2) and a friction clutch (4) which is disposed between the drive unit (1) and the transmission (2), the process when implemented comprising: receiving a signal that indicates a request for activation of the creep function: determining a predetermined motion resistance-dependent threshold a value of a brake pedal position or a brake pressure; measuring a current brake pedal position or a current brake pressure; activating the creep function for controlling the creep mode may be a activated if when the drive unit (1) is operating, a suitable gear is selected in the transmission (2) and an accelerator pedal (14) is not depressed, and when a  brake pedal (15) is depressed if either the current brake pedal position or the current brake pressure respectively is equal to or less than the predetermined motion resistance-dependent threshold value of the brake pedal position or the brake pressure, respectively; and following the activation of the creep function, deactivating the creep function when at least one of the motor vehicle remains stationary for a predeterminable period of time, the predeterminable period of time starting at the activation of the creep function (see rejection for claim 12).  
Regarding claim 23, Wang teaches the elements of the claim as stated above but fails to teach the method according to claim 12, further comprising, after the activation of the creep function, adjusting an amount of creep torque transmitted via the friction clutch by operating the brake pedal within a range between the motion- resistance-dependent threshold value and a non-depressed brake pedal position.  
see Paragraph 0005 for the generator that can also contribute to the necessary wheel (output shaft) torque with a one-way clutch) by operating the brake pedal within a range between the motion- resistance-dependent threshold value and a non-depressed brake pedal position (see Paragraph 0023 for the VSC 46 that interprets driver demand (e.g., PRNDL, accelerator and brake position and vehicle speed), then determines when and the amount of creep and hill holding is needed (corresponds to adjusting an amount of creep torque) to meet those driver demands while achieving specified vehicle performance (such as fuel economy, emissions and drivability). For example, in a drive-away from stop scenario when the engine 24 is not running, the VSC 46 will request the traction motor 38 to deliver certain creep torque (to mimic the convention vehicle creep) while the driver is in transition between a braking request and accelerator request (e.g., the transition time between when the driver removes pressure from a brake pedal and applies pressure to an accelerator pedal); see also Paragraph 0027 for the strategy to provide an HEV with hill holding or creep capability, is activated when the PRNDL is in drive or low-drive mode no accelerator applied. Alternatively, the strategy can also require no brake being applied (i.e., brake position is zero)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creep torque cancelling system, as taught by Wang, and the creep removal upon halting the vehicle functionality, as taught by Park, using the creep torque activation functionality, as taught by Kuang for the purpose of maintaining efficient engine 24 usage and minimize battery 36 usage and loss (see Paragraph 0027 of Kuang) and of satisfying driver demand and expectation for vehicle creep and hill holding while optimizing the total powertrain system efficiency and performance (see Paragraph 0011 of Kuang).
see Paragraph 0033 for the M/G 18 can also operate in the speed control mode. When operating in the speed control mode, the controller 50 commands a speed output of the M/G 18 irrespective of the torque of the M/G 18. This operating mode may be beneficial when, for example, the bypass clutch 34 is disengaged. The speed control provides desirable creep characteristics from the M/G; the creep torque can automatically adapt and vary in response to vehicle speed. For example, when the vehicle speed is higher, the creep torque can be reduced, and vice versa; see also Paragraph 0041 for the threshold is compared to a measured brake torque request (as a function of brake pedal depression, for example) at 212. If the brake torque request indeed exceeds the threshold at 212, the creep torque provided by the engine and/or M/G is cancelled or otherwise prevented from being realized at the wheels), but fails to teach engaging the friction clutch further when the brake pedal is operated in a direction toward the non-depressed brake pedal position to increase the creep torque transmitted via the friction clutch.
However, Kuang teaches engaging the friction clutch (see Paragraph 0005 for the generator that can also contribute to the necessary wheel (output shaft) torque with a one-way clutch (corresponds to engaging the friction clutch)) further when the brake pedal is operated in a direction toward the non-depressed brake pedal position to increase the creep torque transmitted via the friction clutch (see Paragraph 0023 for the VSC 46 that interprets driver demand (e.g., PRNDL, accelerator and brake position and vehicle speed), then determines when and the amount of creep and hill holding is needed (corresponds to adjusting an amount of creep torque) to meet those driver demands while achieving specified vehicle performance (such as fuel economy, emissions and drivability). For example, in a drive-away from stop scenario when the engine 24 is not running, the VSC 46 will request the traction motor 38 to deliver certain creep torque (to mimic the convention vehicle creep) while the driver is in transition between a braking request and accelerator request (e.g., the transition time between when the driver removes pressure from a brake pedal (corresponds to the brake pedal operated in a directed toward a non-depressed brake pedal position) and applies pressure to an accelerator pedal); see also Paragraph 0025 for if the vehicle is driven away on an up-hill grade, a single predetermined creep torque may not be enough to hold the vehicle from rolling backward. In this instance, the strategy can increase (corresponds to increasing the creep torque after removing pressure from a brake pedal) the amount of creep torque to hold the vehicle and perhaps even give a little bit of forward creep).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creep torque cancelling system, as taught by Wang, and the creep removal upon halting the vehicle functionality, as taught by Park, using the creep torque activation functionality, as taught by Kuang for the purpose of maintaining efficient engine 24 usage and minimize battery 36 usage and loss (see Paragraph 0027 of Kuang) and of satisfying driver demand and expectation for vehicle creep and hill holding while optimizing the total powertrain system efficiency and performance (see Paragraph 0011 of Kuang).
Regarding claim 25, Wang teaches the method according to claim 24, further comprising following the activation of the creep function deactivating the creep function when the current brake pedal position or the current brake pressure respectively reaches or respectively exceeds the motion- resistance-dependent threshold value (see Paragraph 0034 for the creep torque that is cancelled based on the driver indicating a desire to stop the vehicle or hold the vehicle motionless while the vehicle is on an incline; see also Figure 3, Step 112 for cancelling the creep mode (corresponds to deactivating the creep move) based on the release of the brake pedal (Paragraph 0030) or the actual brake pressure/torque being greater than a threshold of Step 212, all of which is performed after the activation of the creep mode in step 108. Please see the Response to Arguments regarding the activation of the creep function); 
fully disengaging the friction clutch (see Paragraph 0024 for the controller that controls the timing of gear shifts within the gearbox as well as engagement/disengagement of the disconnect clutch and torque converter bypass clutch, which can be modulated across a range between the engaged and disengaged position, producing a variable slip in the torque converter); 
and holding the motor vehicle stationary with the increased brake pressure (see Paragraph 0039 for other operating conditions can be utilized to better determine whether the operator is in fact applying sufficient brake pressure to indicate a desire to stop or hold the vehicle).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kuang, and Park in view of Pursifull (U.S. Patent Application Publication No. 20150336583A1).
Regarding claim 16, Wang teaches all of the elements of the current invention as stated above except the method according to claim 12, further comprising, activating the creep function, when a transmission input speed is below an engine idle speed.
However, Pursifull teaches the method according to claim 12, further comprising, activating the creep function, when a transmission input speed is below an engine idle speed (see Paragraph 0044 for a consistent creep torque that may be provided for any engine idle speed for cases where, if the engine idle speed is between 750 to 1000 rotations per minute (rpm), the transmission may upshift from first to second gear and if the engine idle speed is between 1000 and 1200 rpm, the transmission may upshift from first to third gear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creep torque cancelling system, as taught by Wang, using the creep torque activation functionality, as taught by Kuang, and the creep removal upon halting the vehicle see Paragraph 0043 and 0044 for the full explanation). 
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kuang, and Park in view of Doering (US Patent Application Publication No. 20130291830A1).
Regarding claim 18, Wang teaches all of the elements of the current invention as stated above except the method according to claim 17, further comprising, when, due to the deactivated creep function the friction clutch is disengaged and consequently reverse-rolling of the motor vehicle is detected, at least one of: initiating engagement of a service brake of the motor vehicle, generating a driver alert in a form of a pulsing movement of the clutch, providing a visual driver alert in a form of an indicator on a driver display, and emitting an acoustic driver alert in a form of a warning sound.  
However, Doering teaches the method according to claim 17, further comprising, when, due to the deactivated creep function the friction clutch is disengaged (see Paragraph 0505 for during operation, the driveline disconnect clutch may be opened which corresponds to being disengaged) and consequently reverse-rolling of the motor vehicle is detected, at least one of: initiating engagement of a service brake of the motor vehicle (see Paragraph 0506 for one approach that applies the wheel brakes to prevent the vehicle from rolling backwards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creep torque cancelling system, as taught by Wang, using the creep torque activation functionality, as taught by Kuang, and the creep removal upon halting the vehicle functionality, as taught by Park, with the teachings of Doering and provide a system and method for controlling a vehicle’s creep mode that is also able to prevent the vehicle from rolling backwards when, for example, it is on an incline/hill, which is a common, well-known functional feature of most cars. 
see Figure 2 for the flowchart that illustrates the creep function operating or not based upon the accelerator operation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amendt (US5989153A) teaches a system for controlling creeping movements of a motor vehicle having a power train with an automated clutch between the engine and the transmission, an electronic control unit for the clutch, and sensors which transmit to the control unit signals denoting the condition of one or more brakes, the positions of an operator-actuatable load lever for the engine, and others. Signals from the control unit are utilized to operate the clutch and, to this end, the control unit includes an arrangement for effecting a creeping movement of the vehicle when the transmission is in gear, the brake or brakes is or are idle, and the load lever is actuated. 
Yu (US8579765B2) teaches vehicle creep and vehicle launch that is achieved as the engine is re-started following detection of a brake release signal based on engine speed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665